Title: From Thomas Jefferson to Samuel Harrison Smith, 20 October 1806
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                        
                            Oct. 20. 06. 
                        
                        It has been found impracticable to get ready the South wing of the Capitol for the reception of the H. of
                            Representatives at the meeting of the ensuing session of Congress. the obstacle has been the impossibility of getting,
                            from a quarry which admits the working but of a limited number of hands, so many very large blocks of stone, without a
                            flaw, as were necessary to bind together the heads of the columns encircling the area of the chamber. till this was
                            compleat, the roof could not be put on, & until it is covered in the plaistering of the interior cannot be begun.
                        Will mr Smith be so good as to insert the above in his paper as an ordinary piece of information? it may
                            lessen the disappointment of the members on their arrival here.
                        
                            Th: Jefferson
                            
                        
                    